PER CURIAM
Defendant was convicted of four counts of first-degree robbery, ORS 164.415, five counts of second-degree kidnapping, ORS 163.225, two counts of first-degree theft, ORS 164.055, and two counts of second-degree theft, ORS 164.045. On appeal, he argues that the trial court erred in denying his motion for judgment of acquittal on the five counts of second-degree kidnapping. We agree and reverse those convictions.
Each of the five second-degree kidnapping convictions was based on a theory that defendant, by ordering the victims of his robberies to lie on the floor before he fled the scene, substantially interfered with each victim’s personal liberty by taking that victim from one place to another. ORS 163.225(l)(a). Defendant argues, and the state concedes, that that theory of second-degree kidnapping is not tenable in light of the Oregon Supreme Court’s decision in State v. Wolleat, 338 Or 469, 111 P3d 1131 (2005), and our decision in State v. Douglas, 203 Or App 22, 125 P3d 751 (2005), rev den, 340 Or 157 (2006). In light of the analyses and holdings of those cases, we accept the state’s concession.
Convictions for second-degree kidnapping reversed; remanded for resentencing; otherwise affirmed.